— Judgment of the Supreme Court, New York County, entered December 29, 1980, which, inter alia, awarded counsel fees in the amount of $4,500 to counsel for plaintiff-respondent wife, unanimously modified, in the exercise of discretion, without costs, to the extent of reducing the additional allowance to $650, which amount should include services rendered in the instant appeal, and otherwise affirmed. In this uncomplicated matrimonial matter, it is open to question that the number of professional hours spent by plaintiff’s counsel was necessary. In the circumstances of this case, a fee of $2,500 would appear to be adequate for plaintiff’s counsel. Inasmuch as plaintiff’s counsel has already received sums of $1,500 and $350, a further payment of $650 only is appropriate. We note that counsel for defendant has represented that her fee will not exceed $2,500. Concur — Birns, J. P., Sandler, Silverman, Bloom and Fein, JJ.